ACCEPTED
                                                                                  01-14-00974-cv
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            4/28/2015 5:03:55 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                   CAUSE NO. 01-14-00974-CV

                                                                FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                           In The                        4/28/2015 5:03:55 PM
                       Court of Appeals                  CHRISTOPHER A. PRINE
                           For The                               Clerk
                       st
                      1 District of Texas
          ________________________________________

                AAMCO TRANSMISSIONS, INC.
                                        Appellant,

                                 v.

                         JAMES A. BOVA
                                            Appellee.
          ________________________________________

           On Appeal from the 113th Judicial District Court
                       Harris County, Texas
                   Trial Court No. 2013-77066
          ________________________________________

Appellee’s Motion to Extend Time to File Reply to Appellant’s Brief
          ________________________________________



                                            Mestemaker, Straub & Zumwalt
                                            David K. Mestemaker
                                            SBN: 13974600
                                            FBN: 14410
                                            3100 Timmons Lane
                                            Suite 455
                                            Houston, Texas 77027
                                            Telephone: (713) 626-8900
                                            Facsimile: (713) 626-8900
                                            Counsel for Appellant
         APPELLEE’S MOTION TO EXTEND TIME TO FILE REPLY TO
                        APPELLANT’S BRIEF

        COMES NOW, JAMES A. BOVA, Appellee in the above- entitled and numbered

cause, by and through his attorney, David K. Mestemaker of Mestemaker, Straub &

Zumwalt, and files this Motion to Extend Time to File Reply to Appellant’s Brief, and in

support thereof, would respectfully show unto the Court as follows:


        1.     This matter is on appeal from the 113th District Court of Harris County. The

matters on appeal are the rulings from a Default Judgment that resulted in a Final

Judgment signed on June 9, 2014. The Trial Court cause number is 2013-77066. The case

was styled James A. Bova v. AAMCO Transmissions, Inc.

        2.     Appellee’s reply brief is due on Thursday, April 30, 2015. Appellant seeks

an extension of time of 21 days, making Appellee’s reply brief due on Thursday, May 21,

2015.

        3.     Due to Appellee’s counsel’s schedule, of preexisting hearing and trial dates,

it would be difficult and impose a hardship for Appellee’s counsel to properly reply to

Appellant’s brief.

        4.     This Motion is not being made for the purpose of delay, but so that justice

may be done.

        5.     Appellee prays that this Court grant Appellee an extension of time to file

his reply to Appellant’s brief, pursuant to Texas Rules of Civil Procedure 10.5 and

38.6(d), to at least May 21, 2015, and all other relief, at law or in equity, to which he

shows himself justly entitled.
                                          Respectfully Submitted:

                                          Mestemaker, Straub & Zumwalt


                                          /s/ David K. Mestemaker
                                          ____________________________
                                          Mestemaker, Straub & Zumwalt
                                          David K. Mestemaker
                                          SBN: 13974600
                                          FBN: 14410
                                          3100 Timmons Lane
                                          Suite 455
                                          Houston, Texas 77027
                                          Telephone: (713) 626-8900
                                          Facsimile: (713) 626-8900
                                          Counsel for Appellant

                             CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other parties on April 28, 2015.

                                          Respectfully Submitted:

                                          Mestemaker, Straub & Zumwalt

                                          /s/ David K. Mestemaker
                                          ____________________________
                                          Mestemaker, Straub & Zumwalt
                                          David K. Mestemaker
                                          SBN: 13974600
                                          FBN: 14410
                                          3100 Timmons Lane
                                          Suite 455
                                          Houston, Texas 77027
                                          Telephone: (713) 626-8900
                                          Facsimile: (713) 626-8900
                                          Counsel for Appellant